 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-18-1106-02-PHX-SMB
10                        Plaintiff,
11   v.                                               DETENTION ORDER
12   Carlos Alberto Nuno,
13                        Defendant.
14
15         On February 13, 2019, defendant Carlos Alberto Nuno appeared before this Court
16   on a petition to revoke conditions of release and submitted the issue to the Court. The
17   Court considered the information provided to the Court in determining whether the
18   defendant should be released on conditions set by the Court.
19         The Court finds, by clear and convincing evidence, that the defendant has violated
20   the conditions of release and that there is no condition or combination of conditions
21   available to the Court. 18 U.S.C.§ 3148(b); further, the defendant is unlikely to abide by
22   any condition or combination of conditions of release.
23         IT IS THEREFORE ORDERED that defendant be detained pending further
24   proceedings.
25         Dated this 15th day of February, 2019.
26
27
28
